DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 

Claim Status
Claims 1 and 4-29 were rejected in the final office action.
Claims 7-8, 16-17, and 20 are canceled.
Claim 1, 9, 11-13, 18, and 21-28 is amended.
Claims 30-34 are new.
No new matter appears to have been entered with the amended claims.
This non-final rejection is in response to a Request for Continued Examination.

	

Introduction
Applicant requested entry into AFCP 2.0 after the final rejection was mailed, but the request was denied because the response could not be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response was reviewed under the pre-pilot practice.
This non-final rejection is in response to a Request for Continued Examination that was filed after the advisory action was mailed.
Claims 1 and 4-29 were rejected under 35 USC 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connection because the in claims 1, 12, and 21 the claim element of "a first massage device and a second massage device capable of traveling along said guide rails without a permanent region of operation" omits the necessary structural cooperative relationship between the two massage devices to provide an understanding of what is claimed. Claims 7-8, 16-17, and 20 are canceled rendering the rejections moot, therefore the rejections are withdrawn for claims 7-8, 16-17, and 20. Claims 1, 12, and 21 were amended sufficiently to resolve the issue, therefore the rejection of claims 1, 4-6, 9-15, 18-19, and 21-29 under 35 USC 112(b) are withdrawn.
Claims 1 and 4-29 were rejected under 35 USC 103 as being unpatentable over combinations of Le et al. (US 2015/0157526), Kubo (JP 2012-091009), Fukuyama et al. (US 2014/0343467), and Kawagoe et al. (US 2017/0360651). Claims 7-8, 16-17, and 20 are canceled .

Response to Arguments
Applicant provided arguments for why the prior art applied in the final rejection does not teach the amended independent claims 12, 12, and 21 with the areas of difference being the claimed collision prevention system from the teachings of Fukuyama et al. (US 2014/0343467) and the teachings of Kubo (JP 2012-091009) along with the difference of the claimed intensity adjustment system from the teachings of Kawagoe et al. (US 2017/0360651).
Regarding the teachings of Fukuyama et al. (US 2014/0343467) and the relationship to the claimed collision prevention system, applicant asserts that there is a difference in design and structure. Applicant is correct that Fukuyama teaches a collision prevention system that makes use of detected parts 155 (a, b, c, d, e) which are mounted externally to the massage devices as part of a position locating system that provides data to a control part 31 to function as collision preventing means [Fukuyama: 0129] which differs from the claimed collision prevention system that is entirely positioned on at least one of the first massage device and second massage device. Applicant points to the presence of stoppers 159 as collision prevention components that are mounted to the guide rails complicating the structure and introducing more possibilities of failure, but Fukuyama contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part [Fukuyama: 0126-0130], which would preclude the presence of a stopper 159.
Regarding the teachings of Kubo (JP 2012-091009) and the relationship to the claimed collision prevention system, applicant asserts that there is a difference in design and structure. Applicant is correct that Kubo teaches a collision prevention system that is vague and broad in the cited section. Kubo was not relied upon to teach the design or structure of a collision prevention system. Kubo was used to teach two massage devices that are identical operating in the same region of the massage chair while not colliding [Kubo Translation: 1689-1784 (Pages 41-43)], Fukuyama provided structure as to how this is done.
Further regarding the collision prevention system both Fukuyama et al. (US 2014/0343467) and Kubo (JP 2012-091009) provide important pieces of a collision prevention system that when combined with Inada et al. (US 2017/0258673) teaches all of the claimed features of the collision prevention system because Inada provides a position locating system as part of a collision prevention system and device that is mounted entirely to the massage device which can replace the position locating system of Fukuyama as a simple substitution of a known element for another to obtain predictable results.
Regarding the teachings of Kawagoe et al. (US 2017/0360651) and the relationship to the claimed intensity adjustment system, applicant asserts that the claimed limit sensing device and its position is not taught nor shown. Applicant is correct that Kawagoe does not teach nor show a limit sensing device and where it is positioned at, but Fukuyama et al. (US 2014/0343467) does 
Claims 1, 4-6, 9-15, 18-19, and 21-34 are rejected in this non-final rejection with new rejections under 35 USC 103 as being unpatentable over combinations of Fukuyama et al. (US 2014/0343467), Inada et al. (US 2017/0258673), Lin (US 2015/0182411), and Kubo (JP 2012-091009).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one limit sensing device in claim 12, 21, and 30-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a collision-sensing system or device in claims 1, 12-13, and 25-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 18-19, 21-31, and 33-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate structure for the claim limitation of "at least one limit sensing device". In particular, the specification in paragraphs 0032 and 0041 along with Figures 5-8 merely state the location of the "at least one limit sensing device" on the massage arm rails and that the "at least one limit sensing device" are for "detecting the maximum to minimum position points as the massage arms move forward and rearward (or "in and out") via the massage arm rails moving forward and rearward relative to the positions of the gear devices of the corresponding massage device". There is not disclosure of any particular structure, either explicitly or inherently, to perform the function of "limit sensing". The disclosure does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Claims 13-15, 18-19, 22-29, and 33-34 inherent the deficiencies of claims 12, 21, and 30-31.

Claims 1, 4-6, 9-15, 18-19, 25-26, and 30-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate structure for the claim limitation of "a collision-sensing system or device". In particular, the specification in paragraphs 0005-0007, 0022-0024, and 0042 along with Figures 4-8 merely state the location of the "a collision-sensing system or device" on the massage arm rails and that the "a collision-sensing system or device" "includes or is in operational communication with collision control software to control the massage devices so as to prevent collisions between the massage devices". There is not disclosure of any particular structure, either explicitly or inherently, to perform the function of "preventing said first massage device and said second massage device from colliding with one another". The disclosure does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Claims 4-6, 9-11, 14-15, 18-19, and 30-33 inherent the deficiencies of claims 1, 12-13, and 25-26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-15, 18-19, 21-31, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-15, 18-19, 22-29, and 33-34 inherent the deficiencies of claims 12, 21, and 30-31.
Claim limitation “at least one limit sensing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide adequate structure for the claim limitation of "at least one limit sensing device". In particular, the specification in paragraphs 0032 and 0041 along with Figures 5-8 merely state the location of the "at least one limit sensing device" on the massage arm rails and that the "at least one limit sensing device" are for "detecting the maximum to minimum position points as the massage arms move forward and rearward (or "in and out") via the massage arm rails moving forward and rearward relative to the positions of the gear devices of the corresponding massage device". There is not disclosure of any particular structure, either explicitly or inherently, to perform the function of "limit sensing". The use of the term "device" is not adequate structure for performing the function of "limit sensing" because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 4-6, 9-15, 18-19, 25-26, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-6, 9-11, 14-15, 18-19, and 30-33 inherent the deficiencies of claims 1, 12-13, and 25-26.
Claim limitation “a collision-sensing system or device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide adequate structure for the claim limitation of "a collision-sensing system or device". In particular, the specification in paragraphs 0005-0007, 0022-0024, and 0042 along with Figures 4-8 merely state the location of the "a collision-sensing system or device" on the massage arm rails and that the "a collision-sensing system or device" "includes or is in operational communication with collision control software to control the massage devices so as to prevent collisions between the massage devices". There is not disclosure of any particular structure, either explicitly or inherently, to perform the function of "preventing said first massage device and said second massage device from colliding with one another". The use of the term "collision-sensing system or device" is not adequate structure for performing the function of "limit sensing" because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4, 9, 11, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Inada et al. (US 2017/0258673).
With regard to claim 1, Fukuyama teaches:
A massage apparatus for a massage chair comprising: [abstract]
a frame comprising a pair of guide rails to provide a track for a massage system to travel along a body of a user; [Fig. 2, 13A-18; 0062-0063; guide rails 151]
said massage system comprising a first massage device and a second massage device; and [Fig. 2, 13A-18; 0062; first massage part 6, second massage part 7]
a collision-sensing system or device for preventing said first massage device and said second massage device from colliding with one another, [Fig. 16-18; 0091, 0103, 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{Detection parts 101, detected parts 155, and detection parts 224 act as a position locating system that provides control part 31 with signals to function as a collision prevention system}{Paragraphs 0091, 0103 teach the physical structure of the position locating system. Paragraphs 0148-0152 teach how the collision prevention system functions using the signals from the position locating system.}
…
wherein said collision-sensing system or device controls at least one of said first massage device and said second massage device so as to prevent collisions between said first massage [Fig. 16-18; 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{ }
But does not teach:
wherein said collision-sensing system or device is entirely positioned on at least one of said first massage device and said second massage device, and
Inada teaches:
A collision prevention system that is entirely positioned on the massage devices that makes use of collision sensing devices that are entirely positioned on the massage devices in order to prevent collisions between the massage devices. [Fig. 2-3, 4-5, 10-11; 0067, 0090-0095, 0096-0097; first massage unit 8, second massage unit 9, sub-control unit 25, sub-control unit 26, lifting/lowering motor 35, lifting/lowering motor 55, sensor 70, first sensor portion 71, second sensor portion 72, magnet holder 73, magnet holder 74, lifting/lowering sensor 77, lifting/lowering sensor 78] {Inada teaches that the collision prevention is done entirely self-contained to the massage units by the sub-control units controlling the lifting/lowering motors using the data from the sensors, the main control unit 24 has no part in the collision prevention it is merely forwarded the collision prevention controls done by the sub-control units.} {Paragraph 0067 teaches that the sub-control units 25 and 26 are respectively provided in the massage units 8 and 9. Paragraphs 0090-0095 teach the configuration of the collision sensors. Paragraphs 0096-0097 teach operation control for avoiding collision between the massage parts.}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision prevention system of Fukuyama with the collision prevention system located entirely on the massage device as taught by Inada as such 
With regard to claim 4, the modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 1, [see rejection above]
wherein each of said first massage device and said second massage device comprises at least two sets of massage rollers. [Fukuyama: Fig. 5, 9; 0064, 0092, 0095; first massage part 6, second massage part 7, left massage unit 14, right massage unit 15, treatment element 81, left treatment part 201a, right treatment part 201b, treatment plates 211]
With regard to claim 9, the modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 1, [see rejection above]
wherein each of said guide rails comprises a first end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}
a second end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; backrest part 2, first movement region 141]{The second end is the end near detected part 155a}
and a guide channel that includes gear teeth [Fukuyama: Fig. 13B; 0062-0063, 0088, 0101; guide rails 151, rack 152]{The guide channel is the guide rails 151 and the gear teeth is the rack 152}
[Fukuyama: Fig. 13B; 0062-0063, 0088, 0101; pinions 67a, pinions 222a]
when each of said first massage device and said second massage device moves upward and downward in a generally vertical direction from said first end toward said second end of each of said guide rails and vice versa, respectively. [Fukuyama: Fig. 1-2, 14, 16-18; 0148-0152; backrest part 2, footrest 4, first movement region 141, second movement region 142]{The first end is located at the footrest 4 and the second end is located at the top of the backrest part 2.}
With regard to claim 11, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 1, [see rejection above]
further comprising a massage intensity adjustment system for allowing massage intensity adjustment of at least one of said first massage device and said second massage device. [Fukuyama: Fig. 27A-27C; 0188-0193; advancing and retreating mechanism 90]
With regard to claim 32, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 1, [see rejection above]
wherein said each of said guide rails comprises [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; guide rails 151]
a first end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}
a second end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; backrest part 2, first movement region 141]{The second end is the end near detected part 155a}
[Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; seat part 3, second movement region 142, region 151c]
a bottom body area portion located proximate said thigh body area portion and away from said first end, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; curved part 141a, , region 151b, region 151c]
a back body area portion extending upward from said bottom body area portion, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; first movement region 141, region 151a]
and a curved, connecting portion connecting said bottom body area portion and said back body area portion. [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; curved part 141a, region 145, region 151b]

Claims 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Inada et al. (US 2017/0258673) as applied to claim 1 above, and further in view of Kubo (JP 2012-091009).
With regard to claim 5, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 1, [see rejection above]
But do not explicitly teach:
wherein both of said first massage device and said second massage device are capable of providing massage effects to a back area of the user at the same time during operation. [Fukuyama: 0127-0128]
Fukuyama contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part from the 
Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Inada, and Kubo are analogous arts in that all three teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a back area of the user at the same time during operation as taught by Kubo to provide the advantage of a specified massage to a particular part of the body in order to accommodate the specific needs of the user.  Further, this modification by the application is a known technique as disclosed by Kubo that would yield predictable results.
With regard to claim 6, the modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 1, [see rejection above]
[Fukuyama: 0127-0128]
But Fukuyama does not explicitly teach:
wherein said first massage device is capable of providing massage effects to a neck or shoulder area of the user while said second massage device is capable of providing massage effects to a back area of the user at the same time during operation.
Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Inada, and Kubo are analogous arts in that all three teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a neck or shoulder area of the user while said second massage device is capable of providing massage effects to a back area of the user at the same time during operation  
With regard to claim 10, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 1, [see rejection above]
But do not explicitly teach:
wherein said first massage device and said second massage device are substantially similar to or exactly the same as one another.
Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Inada, and Kubo are analogous arts in that all three teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are substantially similar to or exactly the same as one another as taught by Kubo to provide specified massage to a particular part of the body.  Further, this modification by the simple substitution of one known element for another to obtain predictable results, because Kubo teaches identical massage devices the further .

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Inada et al. (US 2017/0258673) as applied to claim 11 above, and further in view of Lin (US 2015/0182411).
With regard to claim 30, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 11, [see rejection above]
wherein said massage intensity adjustment system comprises … at least one limit sensing device. [Fukuyama: Fig. 27A-27C; 0188-0193; advancing and retreating mechanism 90, detection part 95, detected part 98, holes 99]
But do not teach:
a pair of gear and arm rails and
Lin teaches:
A massage apparatus that provides back and forward massage through the use of a rack and pinion system. [Fig. 1-2; 0023, 0026, 0029, 0032; left and right clamp plates 1, arc racks 3, gears 26]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the advancing and retreating mechanism of the modified Fukuyama by the simple substitution of one known element for another to obtain predictable backward and forward massage by the replacement of the air cells with the functional equivalent rack and pinion system taught by Lin.
With regard to claim 31, The modified Fukuyama teaches:
[see rejection above]
wherein said at least one limit sensing device is positioned about a first end of a corresponding gear and arm rail of said pair of gear and arm rails. [Fukuyama: Fig. 27A-27C; 0191-0192; detection part 95, detected part 98, holes 99]{With this replacement the limit sensor is located directly above the rack and pinion therefore because “about” means the limit sensor only needs to be near the rack and pinion not mounted to it the claim limitation is met.}

Claims 12-13, 18, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Inada et al. (US 2017/0258673) and Lin (US 2015/0182411).
With regard to claim 12, Fukuyama teaches:
A massage apparatus for a massage chair comprising: [abstract]
a frame comprising a pair of guide rails to provide a track for a massage system to travel along a body of a user; [Fig. 2, 13A-18; 0062-0063; guide rails 151]
said massage system comprising a first massage device and a second massage device; [Fig. 2, 13A-18; 0062; first massage part 6, second massage part 7]
a collision-sensing system or device for preventing said first massage device and said second massage device from colliding with one another, [Fig. 16-18; 0091, 0103, 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{Detection parts 101, detected parts 155, and detection parts 224 act as a position locating system that provides control part 31 with signals to function as a collision prevention system}{Paragraphs 0091, 0103 teach the physical structure of the position locating system. Paragraphs 0148-0152 teach how the collision prevention system functions using the signals from the position locating system.}
…
wherein said collision-sensing system or device controls at least one of said first massage device and said second massage device so as to prevent collisions between said first massage device and said second massage device; and [Fig. 16-18; 0091, 0103, 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{Detection parts 101, detected parts 155, and detection parts 224 act as a position locating system that provides control part 31 with signals to function as a collision prevention system}{Paragraphs 0091, 0103 teach the physical structure of the position locating system. Paragraphs 0148-0152 teach how the collision prevention system functions using the signals from the position locating system.}
a massage intensity adjustment system for allowing massage intensity adjustment of at least one of said first massage device and said second massage device, [Fig. 27A-27C; 0189; advancing and retreating mechanism 90]
wherein said massage intensity adjustment system comprises … at least one limit sensing device, and [Fig. 27A-27C; 0191-0192; detection part 95, detected part 98, holes 99] 
wherein said at least one limit sensing device is positioned about a first end of a gear and arm rail of said pair of gear and arm rails. [Fig. 27A-27C; 0191-0192; detection part 95, detected part 98, holes 99]{With this replacement the limit sensor is located directly above the rack and pinion therefore because “about” means the limit sensor only needs to be near the rack and pinion not mounted to it the claim limitation is met.}
But does not teach:

…
a pair of gear and arm rails and
Inada teaches:
A collision prevention system that is entirely positioned on the massage devices that makes use of collision sensing devices that are entirely positioned on the massage devices in order to prevent collisions between the massage devices. [Fig. 2-3, 4-5, 10-11; 0067, 0090-0095, 0096-0097; first massage unit 8, second massage unit 9, sub-control unit 25, sub-control unit 26, lifting/lowering motor 35, lifting/lowering motor 55, sensor 70, first sensor portion 71, second sensor portion 72, magnet holder 73, magnet holder 74, lifting/lowering sensor 77, lifting/lowering sensor 78] {Inada teaches that the collision prevention is done entirely self-contained to the massage units by the sub-control units controlling the lifting/lowering motors using the data from the sensors, the main control unit 24 has no part in the collision prevention it is merely forwarded the collision prevention controls done by the sub-control units.}
Lin teaches:
A massage apparatus that provides back and forward massage through the use of a rack and pinion system. [Fig. 1-2; 0023, 0026, 0029, 0032; left and right clamp plates 1, arc racks 3, gears 26]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukuyama and Inada because both apparatus are massage chairs with movable massage devices with position locating systems. The position locating system of Fukuyama as part of a collision prevention system can be replaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Fukuyama and Inada with the teachings of Lin because all three apparatus are massage chairs where the advancing and retreating mechanism is modified by the simple substitution of one known element for another to obtain predictable results by the replacement of the air cells with a rack and pinion system.
With regard to claim 13, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 12, [see rejection above]
wherein said collision-sensing system or device comprises built-in collision control software. [Inada: Fig. 2-3, 4-5, 10-11; 0067, 0090-0095, 0096-0097; first massage unit 8, second massage unit 9, sub-control unit 25, sub-control unit 26, lifting/lowering motor 35, lifting/lowering motor 55, sensor 70, first sensor portion 71, second sensor portion 72, magnet holder 73, magnet holder 74, lifting/lowering sensor 77, lifting/lowering sensor 78] {Sub-control unit 25 and sub-control unit 26 are inherently running software to both monitor and control the massage parts to function as a collision prevention system}
With regard to claim 18, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 12, [see rejection above]
wherein each of said guide rails comprises [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; guide rails 151]
[Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}
a second end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; backrest part 2, first movement region 141]{The second end is the end near detected part 155a}
and a guide channel that includes gear teeth for engaging with at least one gear member from each of said first massage device and said second massage device when each of said first massage device and said second massage device moves upward and downward in a generally vertical direction from said first end toward said second end of each of said guide rails and vice versa, respectively. [Fukuyama: Fig. 2, 13A-18; 0062-0063, 0088, 0101, 0126-0130; guide rails 151, rack 152, pinions 67a, pinions 222a, first movement region 141, second movement region 142]
With regard to claim 33, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 12, [see rejection above]
wherein said each of said guide rails comprises [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; guide rails 151]
a first end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}
a second end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; backrest part 2, first movement region 141]{The second end is the end near detected part 155a}
a thigh body area portion located about said first end, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; seat part 3, second movement region 142, region 151c]
[Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; curved part 141a, , region 151b, region 151c]
a back body area portion extending upward from said bottom body area portion, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; first movement region 141, region 151a]
and a curved, connecting portion connecting said bottom body area portion and said back body area portion. [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; curved part 141a, region 145, region 151b]

Claims 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Inada et al. (US 2017/0258673) and Lin (US 2015/0182411) as applied to claim 12 above, and further in view of Kubo (JP 2012-091009).
With regard to claim 14, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 12, [see rejection above]
But do not explicitly teach:
wherein both of said first massage device and said second massage device are capable of providing massage effects to a back area of the user at the same time during operation. [Fukuyama: 0127-0128]
Fukuyama contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part from the first movement region to the second movement region along with simultaneously performing massage on the same body part to be treated or simultaneously perform massage on different 
Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Inada, Lin, and Kubo are analogous arts in that all four teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a back area of the user at the same time during operation as taught by Kubo to provide specified massage to a particular part of the body.  Further, this modification by the application is a known technique as disclosed by Kubo that would yield predictable results.
With regard to claim 15, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 12, [see rejection above]
But do not explicitly teach:
[Fukuyama: 0127-0128]
Fukuyama contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part from the first movement region to the second movement region along with simultaneously performing massage on the same body part to be treated or simultaneously perform massage on different body parts in the height direction, but is not explicit in doing the claimed feature with the given examples.
Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Inada, Lin, and Kubo are analogous arts in that all four teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a neck or shoulder area of the user while said second massage device is capable of providing massage effects to a back area at the same time during operation 
With regard to claim 19, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 12, [see rejection above]
But do not explicitly teach:
wherein said first massage device and said second massage device are substantially similar to or exactly the same as one another.
Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Inada, Lin, and Kubo are analogous arts in that all four teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices substantially similar to or exactly the same as one another as taught by Kubo to provide specified massage to a particular part of the body. Further, this modification by the simple substitution of one known element for another to obtain predictable results, because Kubo teaches identical massage .

Claims 21-22, 25, 27, 29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Lin (US 2015/0182411).
With regard to claim 21, Fukuyama teaches:
A massage apparatus for a massage chair comprising: [abstract]
a frame comprising a pair of guide rails to provide a track for a massage system to travel along a body of a user; [Fig. 2, 13A-18; 0062-0063; guide rails 151]
said massage system comprising at least one massage device; [Fig. 2, 13A-18; 0062; first massage part 6, second massage part 7]
a massage intensity adjustment system for allowing massage intensity adjustment of at least one of said at least one massage device, [Fig. 27A-27C; 0189; advancing and retreating mechanism 90]
wherein said massage intensity adjustment system comprises … at least one limit sensing device, and [Fig. 27A-27C; 0191-0192; detection part 95, detected part 98, holes 99]
wherein said at least one limit sensing device is positioned about a first end of a gear and arm rail of said pair of gear and arm rails. [Fig. 27A-27C; 0191-0192; detection part 95, detected part 98, holes 99]{With this replacement the limit sensor is located directly above the rack and pinion therefore because “about” means the limit sensor only needs to be near the rack and pinion not mounted to it the claim limitation is met.}
But does not teach:
a pair of gear and arm rails and

A massage apparatus that provides back and forward massage through the use of a rack and pinion system. [Fig. 1-2; 0023, 0026, 0029, 0032; left and right clamp plates 1, arc racks 3, gears 26]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukuyama with the teachings of Lin because both apparatus are massage chairs where the advancing and retreating mechanism is modified by the simple substitution of one known element for another to obtain predictable backward and forward massage by the replacement of the air cells with the functional equivalent rack and pinion system taught by Lin.
With regard to claim 22, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 21, [see rejection above]
wherein said at least one massage device is a first massage device and a second massage device. [Fukuyama: Fig. 2, 13A-18; 0062; first massage part 6, second massage part 7]
With regard to claim 25, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 22, [see rejection above]
further comprising a collision-sensing system or device for preventing said first massage device and said second massage device from colliding with one another, [Fukuyama: Fig. 16-18; 0091, 0103, 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{Detection parts 101, detected parts 155, and detection parts 224 act as a position locating system that provides control part 31 with signals to function as a collision prevention system}{Paragraphs 0091, 0103 teach the physical structure of the position locating system. Paragraphs 0148-0152 teach how the collision prevention system functions using the signals from the position locating system.}
and wherein said collision-sensing system or device controls is in operational communication with collision control software to control at least one of said first massage device and said second massage device so as to prevent collisions between said first massage device and said second massage device. [Fukuyama: Fig. 16-18; 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{Detection parts 101, detected parts 155, and detection parts 224 act as a position locating system that provides control part 31, which is inherently running software to both monitor and control the massage parts, with signals to function as a collision prevention system}
With regard to claim 27, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 21, [see rejection above]
wherein each of said guide rails comprises a first end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}
a second end, [Fukuyama: Fig. 13A; 0062-0063; guide rails 151]{The second end is the end near detected part 155a}
and a guide channel that includes gear teeth for engaging [Fukuyama: Fig. 13B; 0062-0063, 0088, 0101; guide rails 151, rack 152]{The guide channel is the guide rails 151 and the gear teeth is the rack 152}
with at least one gear member from said at least one massage device [Fukuyama: Fig. 13B; 0062-0063, 0088, 0101; pinions 67a, pinions 222a]
[Fukuyama: Fig. 1-2, 14, 16-18; 0148-0152; backrest part 2, footrest 4, first movement region 141, second movement region 142]{The first end is located at the footrest 4 and the second end is located at the top of the backrest part 2.}
With regard to claim 29, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 21, [see rejection above]
wherein said massage intensity adjustment system is a pair of rack and gear system powered by a motor. [Lin: Fig. 1-2; 0023, 0026, 0029, 0032; left and right clamp plates 1, arc racks 3, gears 26, motor 31]
With regard to claim 34, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 21, [see rejection above]
wherein said each of said guide rails comprises [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; guide rails 151]
a first end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}
a second end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; backrest part 2, first movement region 141]{The second end is the end near detected part 155a}
a thigh body area portion located about said first end, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; seat part 3, second movement region 142, region 151c]
a bottom body area portion located proximate said thigh body area portion and away from said first end, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; curved part 141a, , region 151b, region 151c]
[Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; first movement region 141, region 151a]
and a curved, connecting portion connecting said bottom body area portion and said back body area portion. [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; curved part 141a, region 145, region 151b]

Claims 23-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Lin (US 2015/0182411) as applied to claim 22 above, and further in view of Kubo (JP 2012-091009).
With regard to claim 23, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 22, [see rejection above]
But do not explicitly teach:
wherein both of said first massage device and said second massage device are capable of providing massage effects to a back area of the user at the same time during operation. [Fukuyama: 0127-0128]
Fukuyama contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part from the first movement region to the second movement region along with simultaneously performing massage on the same body part to be treated or simultaneously perform massage on different body parts in the height direction, but is not explicit in doing the claimed feature with the given examples.
Kubo teaches:
[Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Lin, and Kubo are analogous arts in that all four teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a back area of the user at the same time during operation as taught by Kubo to provide specified massage to a particular part of the body.  Further, this modification by the application is a known technique as disclosed by Kubo that would yield predictable results.
With regard to claim 24, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 22, [see rejection above]
But do not explicitly teach:
wherein said first massage device is capable of providing massage effects to a neck or shoulder area of the user while said second massage device is capable of providing massage effects to a back area of the user at the same time during operation. [Fukuyama: 0127-0128]
Fukuyama contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part from the first movement region to the second movement region along with simultaneously performing 
Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Lin, and Kubo are analogous arts in that all four teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a neck or shoulder area of the user while said second massage device is capable of providing massage effects to a back area of the user at the same time during operation as taught by Kubo to provide specified massage to a particular part of the body.  Further, this modification by the application is a known technique as disclosed by Kubo that would yield predictable results.
With regard to claim 28, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 22, [see rejection above]
But do not explicitly teach:

Kubo teaches:
A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]
Fukuyama, Lin, and Kubo are analogous arts in that all four teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are substantially similar to or exactly the same as one another as taught by Kubo to provide specified massage to a particular part of the body. Further, this modification by the simple substitution of one known element for another to obtain predictable results, because Kubo teaches identical massage devices the further modification of Fukuyama to use identical massage devices would have been obvious to try in order to simplify manufacture by the reduction in distinct parts.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467) in view of Lin (US 2015/0182411) as applied to claim 25 above, and further in view of Inada et al. (US 2017/0258673).

The massage apparatus for a massage chair according to claim 25, [see rejection above]
But do not teach:
wherein said collision-sensing system or device is entirely positioned on at least one of said first massage device and said second massage device.
Inada teaches:
A collision prevention system that is entirely positioned on the massage devices that makes use of collision sensing devices that are entirely positioned on the massage devices in order to prevent collisions between the massage devices. [Fig. 2-3, 4-5, 10-11; 0067, 0090-0095, 0096-0097; first massage unit 8, second massage unit 9, sub-control unit 25, sub-control unit 26, lifting/lowering motor 35, lifting/lowering motor 55, sensor 70, first sensor portion 71, second sensor portion 72, magnet holder 73, magnet holder 74, lifting/lowering sensor 77, lifting/lowering sensor 78] {Inada teaches that the collision prevention is done entirely self-contained to the massage units by the sub-control units controlling the lifting/lowering motors using the data from the sensors, the main control unit 24 has no part in the collision prevention it is merely forwarded the collision prevention controls done by the sub-control units.}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision prevention system of modified Fukuyama with the collision prevention system located entirely on the on the massage device as taught by Inada as such a modification would involve a simple substitution of one known element for another functional equivalent to obtain the predictable result of collision prevention 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361.  The examiner can normally be reached on Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785